[PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                                                 U.S. COURT OF APPEALS
                     ____________________________  ELEVENTH CIRCUIT
                                                        08/05/99
                              No. 97-5064           THOMAS K. KAHN
                     ____________________________        CLERK


                      D.C. Docket No. 96-648-CV-SM

MIMI KORMAN,

                                                     Plaintiff-Appellant,

                                  versus

HBC FLORIDA, INC.,

                                                     Defendant-Appellee.

                     _____________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                   _____________________________

                             (August 5, 1999)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.
CARNES, Circuit Judge:

      Mimi Korman sued HBC Florida, Inc. (“HBC”) for copyright infringement.

The basis of her complaint was that WQBA-AM (“WQBA”), a radio station owned

by HBC, continued to play one of the jingles she had written for it during their

business relationship, even after that relationship ended and she insisted that the

station stop. The district court granted HBC’s motion for summary judgment on

the basis of its holdings that: (1) Korman had granted the radio station a

nonexclusive license to use the jingle; (2) 17 U.S.C. § 203, which governs the

termination of exclusive and nonexclusive licenses to use copyrighted material,

applies to implied nonexclusive licenses; and (3) 17 U.S.C. § 203(a)(3), which

allows an author to terminate the grant of a license after 35 years, prevents the

termination of licenses of indefinite duration until 35 years have elapsed,

regardless of state law. We agree with the first two holdings, but not the third. We

therefore reverse the district court’s judgment and remand the case for further

consideration.

                  I. FACTS AND PROCEDURAL HISTORY

      During the 1970s, Mimi Korman wrote and produced a number of jingles for

WQBA, even though she and the station never had any written agreement. In

1978, Korman wrote the lyrics for a jingle entitled “Yo Llevo a Cuba La Voz,”


                                          2
which translates as “I Convey the Voice to Cuba.” WQBA liked the jingle enough

to use it as a station identifier, and it did so with her permission, at least at the time.

Neither party remembers how much WQBA paid Korman for this jingle, but they

have stipulated that “WQBA paid Korman a fee for her work in writing the lyrics

to the Jingle. No royalties or residuals were ever paid to Korman for the Jingle.”

       In 1979, Korman terminated her relationship with WQBA. Korman argues

to us that she told WQBA, either at the beginning of their relationship or during its

existence, that the license she was granting it to use her jingles would terminate

when she ended her relationship with the station. However, her attorney conceded

to the district court that there is no evidence indicating any understanding about the

duration of the implied license. We hold her to that concession.

       In 1993, Korman heard WQBA playing “Yo Llevo a Cuba La Voz,” and left

a message for its general manager, saying that the jingle was her property and the

station should stop using the jingle unless it was willing to negotiate with her. She

never heard from the station. Thereafter, she applied for and received a certificate

of copyright registration for the jingle.

       In May 1995, Korman again heard the jingle being played by WQBA, and

she wrote the station a letter. In her letter, Korman referred to the copyright

certificate she had obtained for the jingle, accused the station of violating her


                                            3
copyright in the jingle, and offered to negotiate about the use of that and other

jingles, which she had written “on a freelance basis” during her previous

relationship with the station. Despite Korman’s letter, WQBA continued to play

the jingle even though no agreement was reached between the station and Korman.

Korman then sued HBC, WQBA’s current owner, for copyright infringement.

      The district court granted HBC’s motion for summary judgment, holding

that Korman had granted WQBA a nonexclusive license to use the jingle, and that

17 U.S.C. § 203 prevented her from terminating the license until 35 years had

elapsed.

                                 II. DISCUSSION

      We review a grant of summary judgment de novo, applying the same

standard as the district court. See Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1277

(11th Cir. 1998). “Summary judgment is appropriate if the record shows no

genuine issue of material fact and that the moving party is entitled to judgment as a

matter of law. When deciding whether summary judgment is appropriate, all

evidence and reasonable factual inferences drawn therefrom are reviewed in a light

most favorable to the non-moving party.” Witter v. Delta Air Lines, Inc., 138 F.3d

1366, 1369 (11th Cir. 1998) (quotation and citation omitted).

                       A. DID KORMAN GRANT WQBA A
                            NONEXCLUSIVE LICENSE?
                                          4
       Initially, Korman challenges the district court’s holding that she granted

WQBA a nonexclusive license to use the jingle.1 We reject that challenge. While

an exclusive license to use copyrighted material must be written, a nonexclusive

license can be granted orally or can be implied from the conduct of the parties. See

17 U.S.C. § 204; Jacob Maxwell, Inc. v. Veeck, 110 F.3d 749, 751-52 (11th Cir.

1997). HBC does not contend that Korman orally gave it an explicit license to use

the jingle; HBC argues instead that Korman’s conduct gave it an implied license.

       In Jacob Maxwell, a song had been written for the Miracle, a minor league

baseball team. We concluded that an implied, nonexclusive license had been

granted because the owner of the copyright, JMI, had allowed the Miracle to play

the song at its games. See id. at 752-53. We explained: “JMI cannot reasonably

deny, given its subsequent conduct here, that it granted to the Miracle the sort of

lesser, nonexclusive license to play the piece during the summer of 1993 that

federal law recognizes may result from a purely oral transaction.” Id. at 753.

       As in Jacob Maxwell, the conduct of the parties in this case establishes that

a nonexclusive license was granted. Korman wrote jingles for WQBA for seven

years, and during that time she allowed the station to air those jingles, including the


       1
         The district court assumed that Korman possessed a valid copyright. Without conceding
the issue, HBC made the same assumption in its brief to us, and we, too, will assume for present
purposes that Korman has a valid copyright in the jingle.

                                               5
one at issue in this case. Given that conduct, she “cannot reasonably deny” that

she granted WQBA a nonexclusive license to use her jingle.




                     B. DOES 17 U.S.C. § 203 PREVENT KORMAN
                        FROM TERMINATING THE LICENSE?

       After determining that Korman had granted a nonexclusive license to

WQBA, the district court decided she could not terminate the license. The court

based its decision on two premises: (1) the implied license came within the scope

of 17 U.S.C. § 203, the termination provision of the Copyright Act; and (2) section

203 prevented Korman from terminating the license for 35 years. We agree with

the first premise, but not the second.

           1. Does 17 U.S.C. § 203 Apply to Implied Nonexclusive Licenses?

       17 U.S.C. § 203 applies to “the exclusive or nonexclusive grant of a transfer

or license of copyright . . . executed by the author on or after January 1, 1978 . . . .”

17 U.S.C. § 203(a).2 As we have already determined, this case involves a


       2
           The relevant part of 17 U.S.C. § 203(a) states:

        [T]he exclusive or nonexclusive grant of a transfer or license of copyright or of any right
under a copyright, executed by the author on or after January 1, 1978, otherwise than by will, is
subject to termination under the following conditions: . . .

       (3) Termination of the grant may be effected at any time during a period of five years
beginning at the end of thirty-five years from the date of execution of the grant; . . .

                                                  6
nonexclusive grant of a license. The plain language of section 203 covers all

nonexclusive grants of a license that are executed after the specified date, and

nothing in the statute excludes those that are implied.

       Korman argues that section 203 does not apply to implied licenses because

they are not “executed,” as required by that provision. They are not executed, she

says, because they are not in writing. As a basis for her contention that licenses

must be in writing in order to be executed, she points to 17 U.S.C. § 204, which

states that one of the requirements for a valid transfer of copyright ownership is

that the transfer be written. See 17 U.S.C. § 204(a). Korman’s reliance on section

204 is misplaced, because that provision applies only to transfers of copyright

ownership; it has no application to nonexclusive licenses, which do not transfer

ownership. See Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1537 n.12 (11th Cir.

1996) (noting that Copyright Act’s definition of “transfer of copyright ownership”

excludes nonexclusive licenses).

        The existence of a writing requirement in section 204 cuts against Korman’s

position that section 203 only applies to written licenses, because it shows that

Congress knows how to impose such a requirement when it wants to do so.


       (5) Termination of the grant may be effected notwithstanding any agreement to the contrary,
including an agreement to make a will or to make any future grant.


                                                7
Congress did not do so in section 203. “Executed” means “carried into full

effect,” see Black’s Law Dictionary 567 (6th ed. 1990), and nothing in section 203

or elsewhere in the Copyright Act requires that nonexclusive licenses be in writing

before they can be carried into full effect.

       The nonexclusive license involved in this case went into effect when

Korman permitted WQBA to use the jingle notwithstanding the absence of a

writing. She did that after January 1, 1978, the date of applicability set out in

section 203, so that section does apply to this license. With that holding of the

district court we are in full agreement.

    2. Where No Termination Date Has Been Specified, Does 17 U.S.C. § 203
        Prevent Termination of a License Before 35 Years Have Elapsed?

       The holding with which we disagree concerns the applicability of section

203 to the grant of a license like the one in this case. The district court held that,

unless the parties agree to a shorter duration, section 203 imposes a minimum term

of 35 years for copyright licenses. After finding that Korman and WQBA had not

agreed to a shorter duration,3 the district court held that section 203 prevented

Korman from terminating the license until 35 years had passed. The issue of


       3
         Korman now contends the parties agreed that the grant of the license was to be limited
to the duration of her employment at WQBA. However, in the district court her attorney
conceded there is no evidence to support that contention, and the court accepted and relied upon
that concession. She is bound by her attorney’s concession.

                                                8
whether section 203 imposes a minimum term of 35 years on licenses of indefinite

duration has caused a split among the other circuits. Compare Walthal v. Rusk,

172 F.3d 481, 484-85 (7th Cir. 1999) (section 203 does not create a minimum term

of 35 years for licenses of indefinite duration), with Rano v. Sipa Press, Inc., 987

F.2d 580, 585 (9th Cir. 1993) (section 203 does create a minimum term of 35 years

for licenses of indefinite duration). After reviewing the text and legislative history

of section 203 and considering the views of the other circuits, we conclude that

section 203 does not create a minimum term for licenses of indefinite duration.

      Section 203 provides: “Termination of the grant [of a transfer or license]

may be effected at any time during a period of five years beginning at the end of

thirty-five years from the date of execution of the grant.” 17 U.S.C. § 203(a)(3).

The plain language of this provision gives the author of a work the right to

terminate any copyright transfer or license still in effect after 35 years, provided

she exercises that right after 35 and before 40 years have elapsed. See Walthal,

172 F.3d at 484; Rano, 987 F.2d at 585; see also 17 U.S.C. § 203(a)(5)

(“Termination of the grant may be effected notwithstanding any agreement to the

contrary . . . .”). But the issue before us is not about what happens during that five-

year period, which begins after 35 years. Instead, the issue is about what happens,

or what can happen, before 35 years have passed.


                                           9
       Both circuits to speak to this aspect of section 203 have recognized that it

does not prevent the parties from creating by agreement a license that lasts for less

than 35 years. See Walthal, 172 F.3d at 485 (license for 10 years would be

terminable at the end of the 10-year period); Rano, 987 F.2d at 585 (“[L]icensing

agreements...are terminable at the will of the author only during a five[-]year

period beginning at the end of thirty-five years from the date of execution of the

license unless they explicitly specify an earlier termination date.”) (emphasis

added). The House and Senate Reports accompanying the Copyright Act clearly

indicate that section 203 was not intended to preclude or affect the duration of

licensing agreements made for terms of less than 35 years. See H.R. Rep. No. 94-

1476, at 128 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5743 (“Nothing

contained in this section or elsewhere in this legislation is intended to extend the

duration of any license, transfer or assignment made for a period of less than thirty-

five years. If, for example, an agreement provides an earlier termination date or

lesser duration, or if it allows the author the right of cancelling or terminating the

agreement under certain circumstances, the duration is governed by the

agreement.”); S. Rep. No. 94-473, at 111 (1975) (“Nothing contained in this

section or elsewhere in this legislation is intended to extend any license or transfer

made for a period of less than thirty-five years.”). In other words, the parties are


                                           10
free to agree to a license that is of definite duration, including one for a period of

less than 35 years. That is clear.

       The more interesting issue is whether section 203 imposes a 35-year term

for a license of indefinite duration that would otherwise be subject to earlier

termination under state contract law. In Rano, the Ninth Circuit ruled that section

203 does impose such a term and therefore preempts state law. See Rano, 987

F.2d at 585. The district court in this case adopted that view, and it concluded as a

result that Korman could not terminate WQBA’s license to use her jingle until

2013, at the earliest. (The 2013 date is 1978, when the license was created, plus 35

years.)4       In Walthal, which was decided after the district court’s decision in this

case, the Seventh Circuit disagreed with Rano and held that section 203 does not

impose a minimum 35-year term on licenses of indefinite duration and thus does

not preempt state law. See Walthal, 172 F.3d at 484-85. After reviewing the text

and legislative history of section 203, we agree with the Seventh Circuit.

       The first, and most important, step in statutory construction is to examine the

language of the provision itself. See, e.g., United States v. Steele, 147 F.3d 1316,

1318 (11th Cir. 1998) (en banc). Section 203 does not say that copyright licenses

       4
         The district court did not discuss Florida law concerning termination of agreements of
indefinite duration, apparently because, like the Ninth Circuit in Rano, it reasoned that state law
under which a copyright licensing agreement of indefinite duration could be terminated in less
than 35 years would be preempted by section 203.

                                                11
of indefinite duration cannot be terminated for 35 years. What it says, in

subsection (a)(3), is: “Termination of the grant may be effected at any time during

a period of five years beginning at the end of thirty-five years from the date of

execution of the grant.” 17 U.S.C. § 203(a)(3). That is not the same thing as

saying termination “may only be effected at any time during a period of five years

beginning at the end of thirty-five years . . . .” The Rano decision reads into the

language of the statute the word “only,” a word that changes the meaning of the

provision, and a word Congress did not put there. As we will explain

momentarily, we believe the reason Congress did not put the word “only” where

the Rano court wrote it in is that doing so alters the meaning of the provision in a

way that defeats the congressional intent behind section 203.

      Before we get to a discussion of congressional intent, however, it is worth

noting that the Rano court’s rewriting of section 203 extends beyond insertion of

the word “only.” By recognizing that parties could agree to make a license with a

shorter duration, the court essentially interpreted section 203 to impose a 35-year

term as a default rule. See Rano, 987 F.2d at 585. Under this interpretation, the

language of the provision would become (with the words that must be added

underscored): “Termination of the grant may only be effected at any time during a

period of five years beginning at the end of thirty-five years from the date of


                                          12
execution of the grant unless the parties agree to a specific shorter term.” One

alteration begets another. See 3 Melville B. Nimmer & David Nimmer, Nimmer

on Copyright § 11.01[B], at 11-9 (1994) (“[H]ad Section 203 been designed, as

interpreted by the [Rano] court, to prevent terminations earlier than thirty-five

years after execution, then a contrary agreement by the parties would be a nullity,

in contrast to the court’s conclusion.”). It is not the business of courts to rewrite

statutes, and our interpretation of section 203 requires no rewriting. We take the

provision as Congress wrote it, and neither add words to nor subtract them from it.

      Our reading of section 203 furthers, instead of defeats, the manifest

congressional intent behind that section -- the protection of authors. Characterizing

section 203 as “a provision safeguarding authors against unremunerative

transfers,” the House Report states that “[a] provision of this sort is needed because

of the unequal bargaining position of authors, resulting in part from the

impossibility of determining a work’s value until it has been exploited.” H.R. Rep.

No. 94-1476, at 124 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5740. The

Senate Report contains the same language. See S. Rep. No. 94-473, at 108 (1975).

      The Supreme Court has recognized that the purpose of section 203 is to help

authors, not publishers or broadcasters or others who benefit from the work of

authors. See Mills Music, Inc. v. Snyder, 469 U.S. 153, 172-73 & n.39, 105 S. Ct.


                                           13
638, 649-50 & n.39 (1985) (citing the House Report about section 203 as authority

for the proposition that a “comparable termination provision” in a related section

of the same legislation was intended “to relieve authors of the consequences of ill-

advised and unremunerative grants that had been made before the author had a fair

opportunity to appreciate the true value of his work”). The treatises on copyright

law agree. See 3 Nimmer on Copyright § 11.01[B], at 11-6 (1995) (“Section 203 is

designed to protect authors and to confer on them an additional opportunity to

profit from their works, notwithstanding an antecedent grant to the contrary.”); 1

Neil Boorstyn, Boorstyn on Copyright § 8.14, at 8-28 (1999) (“[T]he federal

termination provisions were intended to facilitate, not restrict, authors’ rights of

termination and copyright recapture.”).

      Giving the other side of the issue its due, we recognize that one provision of

section 203 could be read to support the Rano court’s conclusion. Section

203(b)(6) states: “Unless and until termination is effected under this section, the

grant, if it does not provide otherwise, continues in effect for the term of copyright

provided by this title.” 17 U.S.C. § 203(b)(6). We think, though, that section

203(b)(6) does not provide much support for the holding in Rano, and it certainly

does not compel that holding. The reason is that state laws governing contracts of

indefinite duration, which are read into a contract, do “provide otherwise” within


                                          14
the meaning of section 203(b)(6). It is a well-established principle that state law is

read into and becomes part of a contract. See Norfolk & Western Ry. Co. v.

American Train Dispatchers’ Ass’n, 499 U.S. 117, 130, 111 S. Ct. 1156, 1164

(1991) (“‘Laws which subsist at the time and place of the making of a contract, and

where it is to be performed, enter into and form a part of it, as fully as if they had

been expressly referred to or incorporated in its terms.’”) (quoting Farmers’ &

Merchants’ Bank of Monroe v. Federal Reserve Bank of Richmond, 262 U.S. 649,

660, 43 S. Ct. 651, 655 (1923)); Florida E. Coast Ry. Co. v. CSX Transp., Inc., 42

F.3d 1125, 1129 (7th Cir. 1994) (“[T]he legal framework that existed at the time of

a contract’s execution must bear on its construction. Contracts are presumed to be

written in contemplation of the existing applicable law.”); Universal Lite Distribs.,

Inc. v. Northwest Indus., Inc., 602 F.2d 1173, 1175 (4th Cir. 1979) (looking to state

law to allow termination of an indefinite contract upon reasonable notice).

      As the Seventh Circuit, in rejecting the Rano decision, explained:

      [A] contract which implicitly provides for termination, as this one
      does under Illinois law, presents no conflict with § 203. This contract
      does not differ in any meaningful way from a contract which specifies
      a term of, for instance, 10 years, which would be terminable at the end
      of the 10-year period.

Walthal, 172 F.3d at 485. We join the Seventh Circuit in rejecting Rano’s

conversion of “casual oral permission into a thirty-five year straitjacket.” 3


                                           15
Nimmer on Copyright § 11.01[B], at 11-9 (1994). We hold that if state law

provides that licenses of indefinite duration may be terminated in less than 35

years, it is state law and not section 203 that governs the question of termination

before 35 years. We leave it to the district court on remand to determine state law.5

                                    III. CONCLUSION

       For the foregoing reasons, the district court’s grant of summary judgment is

REVERSED and this case is REMANDED to the district court for further

proceedings consistent with this opinion.




       5
          We do not mean to direct the details of how the district court should go about deciding
this case on remand, so long as its decision is consistent with this opinion. For example, if the
district court determines that Korman’s claimed copyright is not valid – a matter about which we
express no view – it need not decide any issues of Florida law concerning termination of
contracts of indefinite duration.

                                               16